                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   MEDFORD DIVISION



 BRADLEY WILLIAM MONICAL,

                   Plaintiff,
                                                            Case No. 1:17-cv-00476-YY
        v.
                                                            OPINION AND ORDER
 JACKSON COUNTY SHERIFF’S
 DEPARTMENT; Ex-Sheriff MIKE
 WINTERS; Ex-Sheriff COREY FALLS; Capt.
 DANNY PENDLAND; Lt. JOSHUA
 ALDRICH; Sgt. RUSSELL BEANE; Sgt.
 THOMAS LEE; Sgt. ANDREW DAVIS;
 Deputies TROY HAMILTON, GARY
 CLARK, TIMOTHY HIGGINS, CHRISTINA
 WALKER, MARCY KENNEDY, JASON
 REESE, JOHN DOE 2, and ERIN GILKISON;
 Psychologist DENNIS MCNAMARA;
 Medical/Dental Staff S. REILLEY, LPN, C.
 HINKLE, LPN, CB. BEATTY, RN, and Dr.
 CULLEN,

                   Defendants.


YOU, Magistrate Judge:

       Pro se plaintiff Bradley William Monical, an inmate currently incarcerated in the Oregon

Department of Corrections, brings this suit against the Jackson County Sheriff’s Department and




1 – OPINION AND ORDER
other defendants for claims arising out of his incarceration in the Jackson County Jail (“JCJ”)

between November 13, 2013, and September 28, 2015.

        On September 7, 2017, this court dismissed plaintiff’s original complaint because it

consisted of a “69-page narrative” that failed to comply with F.R.C.P. 8’s “short and plain

statement” standard. Order to Dismiss 3, ECF #9. The court also found that any claims based on

events that occurred before March 24, 2015, were outside the two-year statute of limitations. Id.

at 4.

        Plaintiff filed a Second Amended Complaint on July 11, 2018. ECF #76. Defendants

have filed motions to dismiss, contending this case must be dismissed pursuant to the Heck

doctrine and because the claims are barred by the statute of limitations. ECF ##77, 110, 116.

Plaintiff also has filed a motion to convert the motions to dismiss to motions for summary

judgment. ECF #107. For the reasons discussed below, defendants’ motions are granted in part

and denied in part, and plaintiff’s motion is denied.1




1
  All parties have consented to allow a magistrate judge to enter final orders and judgment in this
case in accordance with FRCP 73 and 28 U.S.C. § 636(c). The unidentified John Doe defendant
does not affect consent. See Williams v. King, 875 F.3d 500, 503 (9th Cir. 2017) (“[A]ll
plaintiffs and defendants named in the complaint are “parties” within the meaning of §
636(c)(1)[.]”) (emphasis added); Alfano v. Farley, No. 3:12-CV-02319-PK, 2014 WL 1660667,
at *2 (D. Or. Apr. 25, 2014) (holding that an unidentified Doe defendant who “has not received
notice of the complaint is not yet a party to an action whose consent is required in order for a
magistrate judge to have jurisdiction”); Whitenight v. Wetzel, No. 2:16-CV-01864, 2019 WL
6828392, at *9 (W.D. Pa. Dec. 12, 2019) (“While unserved defendants generally must also
consent for a magistrate judge to exercise jurisdiction based on ‘consent of the parties’ under [29
U.S.C. § 636(c)(1)], . . . this Court is not aware of any decision holding that consent is necessary
from defendants who are both unserved and unidentified.”); 59 Am. Jur. 2d Parties § 2 (“John
Doe defendants who are never identified or served are never made parties to the action.”).

2 – OPINION AND ORDER
I.     Summary of Claims

       In the Second Amended Complaint, plaintiff alleges numerous constitutional violations

that he claims occurred during his incarceration at JCJ between November 13, 2013, and

September 28, 2015. The court, as it must, accepts as true the factual allegations that plaintiff

has made in the complaint. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 572 (2007).

       A.      Claim 1—“Access to the Courts”

       In Claim 1, plaintiff contends that he was denied access to the courts in connection with

several criminal convictions:

       Plaintiff claims that the failure of defendants Pendland and Aldrich to respond to his

kyte2 requesting access to the law library caused him to lose his right to file for post-conviction

and federal habeas relief in Coos County case no. 11CR0581. Second Amended Compl.

(“SAC”) 10, ECF #76.

       Plaintiff contends that, due to “7 months of torturous conditions of isolation” and the

postponement of his trial, he involuntarily pleaded no contest in Jackson County case no.

113373FE on May 22, 2014. Id. Despite making “requests in the dozens,” plaintiff claims he

was denied access to the law library to appeal his Jackson County conviction. Id.

       Plaintiff alleges that two years after pleading no contest in Jackson County, proceedings

in another case revealed that a handprint recovered from a crime scene did not belong to him. Id.

Plaintiff contends that he lost his right to appeal his Jackson County conviction “because he

wasn’t allowed access to the law library” and “defendants . . . would in no way provide [him]




2
 “A Kyte is an inmate communication form.” Galligar v. Franke, No. 2:12–cv–01891–PKm
2015 WL 10373492, at *2 (D. Or. Dec. 28, 2015).

3 – OPINION AND ORDER
with any in cell legal materials or legal paper and supplies such as a pen to file court papers

with.” Id.

       Plaintiff contends that he was not allowed to speak to his attorney in connection with

federal case no. “1133CR00365.” Id. at 11. Specifically, he alleges that on one occasion “jail

staff” monitored a conversation with his attorney through a “one[-]way mirror and intercom

system,” and phone calls with his attorney were only allowed “in the presence of one or more

deputies while handcuffed to [a] bench in the common open area of the booking area.” Id.

Lastly, plaintiff asserts that he “abandoned the idea of going to trial” and accepted a plea offer in

connection with his federal charges “simply in order to escape the conditions at the jail.” Id.

       B.      Claim 2—“Conditions of Confinement”

       In Claim 2, plaintiff elaborates on the conditions of his confinement:

       Plaintiff contends that he was kept in solitary confinement almost the entire time he was

incarcerated at JCJ as punishment for his previous escape from the jail. Id. at 12, 24. Plaintiff

describes “isolation cell 3” as “34 sq ft o[r] less,” and claims he was purposefully placed in that

cell to deprive him of “all human contact except for the delivery of meals.” Id. at 12-13, 24. He

claims that he kyted defendant Pendland to be placed in a different cell, but his “kytes were

never returned.” Id. at 13. As discussed more thoroughly in his fourth claim, plaintiff also

alleges numerous defendants denied him due process in connection with his continued placement

in solitary confinement. Id.

       Plaintiff claims that for the first nine months of his confinement he was “not allowed out

of cell exercise.” Id. He was later permitted indoor exercise for one hour per week, but he

refused to participate because he was not allowed to wear shoes on the “cold concrete,” which

“bruised [his] feet and made them ache.” Id. at 14. Defendant Pendland offered to allow


4 – OPINION AND ORDER
plaintiff to use the indoor exercise room in full shackles, but plaintiff declined. Id. Plaintiff also

alleges he was subjected to humiliating and unnecessary strip searches when being transferred to

and from the indoor exercise room. Id. Plaintiff contends that, except for the three weeks he

spent in the jail’s general population, he was deprived of all outdoor exercise during his 22

months of incarceration at JCJ. Id. Even then, he had to wear “shower thongs” in the outdoor

recreation yard and was, thus, treated differently than other inmates who had escaped or tried to

escape. Id.

       Plaintiff claims the heating in his isolation cell was inadequate. Id. at 15. He alleges that

“the air temperature at times was so cold that [he] could literally see [his] breath.” Id. Plaintiff

claims jail staff denied his requests for a third blanket “even though they gave them out to the

other inmates in that part of the jail without a need for medical intervention to do so.” Id. Even

after medical staff authorized a third blanket, plaintiff claims that defendant Hamilton

confiscated it during a cell search at the end of January 2014. Id. at 16. Plaintiff “was finally

allowed the [third] blanket”; however, it was still so cold in the cell during the winter that

plaintiff had to keep “his body under the blanket at all times” and would “not eat some days

because it took too long to warm back up once out from under the blankets.” Id.

       Plaintiff claims he was subjected to constant “24/7 light and extreme noise,” depriving

him of “even a single night[’]s sleep for 22 months.” Id. at 12, 18. Although the lighting in his

isolation cells was always on, it was nonetheless “inadequate for reading” and caused permanent

damage to his eyesight. Id. at 17-18.

       Plaintiff asserts that defendants denied him an adequate number of showers from

November 2013 to April 2015. He contends that he was supposed to receive a shower “at least

twice per week,” but he was only allowed one shower per week, “sometimes not for 11 or 12


5 – OPINION AND ORDER
days at a time.” Id. at 18. Plaintiff contends he asked for and was denied grievances regarding

the issue. Id. He asserts that from November 2013 to December 2014, he was not allowed to

have soap, toothpaste, or a toothbrush in his cell unless requested. Id. at 19. Plaintiff further

alleges that from November 2013 to February 2015, defendants Kennedy and Walker refused to

provide plaintiff cleaning supplies for his cell. Id.

       Plaintiff also claims he was denied adequate medical care. Plaintiff partially shattered a

tooth in February 2014, which he immediately reported to defendants Kennedy, Reilley, and

Hinkle. Id. at 20. He received Ibuprofen and Tylenol for the pain and was informed that “he

was first on the list” to the see the dentist. Id. at 20-21. Despite such assurances, however,

“someone would remove plaintiff[’]s name from the list” every week the dentist was in. Id. at

21. Plaintiff was eventually allowed to see the dentist, defendant Dr. Cullen, on August 6, 2014.

Id. Dr. Cullen informed plaintiff that jail policy only permitted extraction of a tooth even if it

could be repaired. Id. Plaintiff initially declined, but had the tooth removed the following week

due to the constant tooth pain and stomach problems caused by the pain medication. Id.

Plaintiff further claims that despite being placed on suicide-watch multiple times, defendant

McNamara never prescribed antidepressants or scheduled any “follow up meetings” to treat

plaintiff’s depression. Id. at 22-23.

       Plaintiff contends that from November 2013 to July 2015, he “was made to perform a

complete strip search and full body cavity search whenever he exited and entered his cell.” Id. at

23. He alleges that during strip searches he “was harassed about his genitalia [and] weight gain.

Id. at 24. He also alleges that in April 2015, defendant Higgins made a “joke” about using a mop

handle “to check up [plaintiff’s] ass for escape devices.” Id.




6 – OPINION AND ORDER
       Finally, plaintiff alleges that he was “completely denied access to [personal] visitors”

from November 2013 to July 2015. Id. at 25. He also contends that at some unspecified time

“[d]efendants denied visits to multiple lawyers” by falsely stating that plaintiff was “acting up”

or “violating the rules.” Id.

       C.      Claim 3—“First Amendment Violations”

       In Claim 3, plaintiff asserts a First Amendment violation based, in part, on the denial of

“all access to the telephone to make calls to [a] lawyer or any personal calls to family” while he

was incarcerated at JCJ. Id. at 26. Specifically, he contends that at various times from

November 2013 to March 2015, defendants Pendland and Aldrich did not respond to his kytes

requesting end-of-life calls with his father and stepfather. Id. He further claims that he was

handcuffed to a bench and monitored by jail staff when he received phone calls from his

attorney. Id. at 27. Plaintiff was not able to answer any of his lawyer’s questions or ask his

lawyer any questions due to the lack of privacy. Id.

       Plaintiff further asserts that he was denied access to church services, and complains that

the jail chaplain “seemed reluctant” to perform communion and prayer at his solitary

confinement cell door because he was of a different faith. Id. at 27-28. He alleges that

defendants Pendland, Aldrich, Lee, Davis, and Beane never replied to his kytes requesting to

attend church services, and that defendant Beane specifically told plaintiff he was “not going” to

church. Id. at 27.

       Plaintiff raises additional claims related to purported censorship and tampering with his

mail. Id. at 28. Specifically, plaintiff alleges that in April 2015, defendants Aldrich and Beane

told him that before he could mail letters containing his “written account of his experiences at the

Jackson County Jail,” he had to remove “portions of [his] story . . . . criticizing the jail.” Id.


7 – OPINION AND ORDER
Plaintiff further alleges that between April 2014 and July 2015, several letters that he sent

describing the conditions of his confinement and incidences of jail staff abusing inmates arrived

at their intended destinations unsealed and either had missing pages or were completely empty.

Id. at 28-29. Plaintiff “was able to narrow down” that his letters were being lost when sent out

on night shifts during which defendants Beane and Hamilton were working. Id. at 29.

       D.      Claim 4—“Due Process”

       Finally, in Claim 4, plaintiff contends he was denied due process in connection with his

placement in solitary confinement. Id. at 29-30. Plaintiff alleges he was “given a weekly

segregation review” by defendant Beane, which was “rubber stamped” by defendant Pendland,

and he was never given notice or a chance to participate in the review process. Id. at 30. He

further claims that on March 17, 2015, defendant Higgins wrote him up for a disciplinary

violation in retaliation for reporting Higgins’ aforementioned “joke” as a Prison Rape

Elimination Act (“PREA”) violation. Id. He claims that as a result of Higgins’ write-up he was

only supposed to be subject to “a three[-]day sanction,” but was instead placed in “isolation cell

# 1” for six months. Id. Plaintiff contends he “was never given a hearing” nor “allowed a

grievance over the matter.” Id.

II.    Standard of Review—Rule 12(b)(6)

       To state a claim upon which relief may be granted, a plaintiff must allege facts that, when

accepted as true, give rise to a plausible inference that the defendants violated the plaintiff’s

constitutional rights. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556-57 (2007). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678; Moss v. U.S. Secret Serv., 572 F.3d


8 – OPINION AND ORDER
962, 969 (9th Cir. 2009). “A pleading that offers labels and conclusions or a formulaic recitation

of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678 (internal quotations

omitted).

       In considering a Rule 12(b)(6) motion, the court generally limits review to the contents of

the complaint. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.), amended by 275

F.3d 1187 (9th Cir. 2001). The court may, however, “consider certain materials—documents

attached to the complaint, documents incorporated by reference in the complaint, or matters of

judicial notice—without converting the motion to dismiss into a motion for summary judgment.”

United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

       When a plaintiff is proceeding pro se, the court must construe the pleadings liberally and

afford the plaintiff the benefit of any doubt. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Moreover, before dismissing a pro se civil rights complaint for failure to state a claim, the court

must supply the plaintiff with a statement of the complaint’s deficiencies. Karim-Panahi v. Los

Angeles Police Dept., 839 F.2d 621, 623-24 (9th Cir. 1988); Eldridge v. Block, 832 F.2d 1132,

1136 (9th Cir. 1987). A pro se litigant will be given leave to amend his or her complaint unless

it is clear that the deficiencies of the complaint cannot be cured by amendment. Karim-Panahi,

839 F.2d at 623; Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000).

III.   Statute of Limitations

       42 U.S.C. § 1983 does not contain a specific statute of limitations. Instead, “federal

courts apply the forum state’s statute of limitations for personal injury actions, along with the

forum state’s law regarding tolling, including equitable tolling, except to the extent any of these

laws is inconsistent with federal law.” Butler v. Nat’l Cmty. Renaissance of California, 766 F.3d

1191, 1198 (9th Cir. 2014) (citation and internal quotation marks omitted). In Oregon, the two-


9 – OPINION AND ORDER
year statute of limitations for personal injury actions, O.R.S. § 12.110(1), applies to claims

brought under § 1983. Sain v. City of Bend, 309 F.3d 1134, 1139 (9th Cir. 2002).

       A.      Applicability of O.R.S. § 12.020

       Plaintiff filed his complaint on March 24, 2017, meaning his claims must have accrued

on or after March 24, 2015, for them to be timely. Pl.’s Compl., ECF #1. In his Second

Amended Complaint, plaintiff alleges facts that occurred between November 13, 2013, and

September 28, 2015. Defendants contend that although claims based on events that occurred

between March 24, 2015, and September 28, 2015, fall within the two-year statute of limitations,

they are barred under O.R.S. § 12.020.

       O.R.S. § 12.020(1) provides that an action “shall be deemed commenced as to each

defendant, when the complaint is filed, and the summons served on the defendant[.]” If,

however, a defendant is served within 60 days of the filing of the complaint, the action “shall be

deemed to have commenced upon the date on which the complaint in the action was filed.”

O.R.S. § 12.020(2). Here, defendants were served more than 60 days after the original complaint

was filed, and over two years after September 28, 2015. ECF ##44, 94-105, 115. Thus, argue

defendants, this case must be dismissed in its entirety.

       In support of their argument, defendants rely on Torre v. Brickey, 278 F.3d 917 (9th Cir.

2002), a diversity case involving a state law claim of intentional battery. There, the plaintiffs

failed to serve the summons on the defendant within 60 days of filing the complaint. The district

court found, under O.R.S. § 12.020, that the cause of action did not commence until the

summons was served, and dismissed the action. Id. On appeal, the plaintiffs argued that the

Federal Rules of Civil Procedure, as opposed O.R.S. § 12.020, applied, and that under F.R.C.P. 3

and 4(m), their action commenced at the time the complaint was filed. Id. at 919. In rejecting




10 – OPINION AND ORDER
the plaintiffs’ argument, the Ninth Circuit observed that, absent a direct conflict between a

federal rule and state law, state law applied in diversity actions. Id. The court further held that

“Rule 4(m) merely sets a procedural maximum time frame for serving a complaint,” whereas

O.R.S. § 12.020 “is a statement of a substantive decision by that State that actual service on, and

accordingly actual notice to, the defendant is an integral part of the several policies served by the

statutes of limitations.” Id. (emphasis in original) (citation and internal quotation marks

omitted).

       However, this is not a diversity action. In Mullens v. City of Lakewood, a prisoner civil

rights case, the defendants argued that R.C.W. § 4.16.170—an “analogous” Washington

commencement law—barred the plaintiff’s § 1983 claim. No. 3:15-cv-05442-BHS-KLS, 2016

WL 4571915, at *3-4 (W.D. Wash. Aug. 9, 2016), report and recommendation adopted, 2016

WL 4539654 (W.D. Wash. Aug. 31, 2016). Similar to O.R.S. § 12.020, R.C.W. § 4.16.170

requires that a defendant be served within 90 days of filing the complaint for “the

commencement to be complete.” Id. at *3. The court recognized that absent a direct conflict

with federal rules, state law applies in diversity cases, and held that “Torre, therefore, should be

seen as applicable only in the diversity context.” Id. at *4. In a § 1983 case, “only the length of

the limitations period, and closely related questions of tolling and application, are to be governed

by state law.” Id. at *4-5 (citations and internal quotation marks omitted).

       The court’s reasoning is Mullens is persuasive. Because this is not a diversity case, the

federal rules, not O.R.S. § 12.020, govern the commencement of the action. See id. at *4; see

also S.J. v. Issaquah Sch. Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006) (holding “a federal

court borrowing a state’s time period for filing suit brought under federal law should not also

borrow the state’s time limits for serving the complaint”); Sain, 309 F.3d at 1138 (holding “a §




11 – OPINION AND ORDER
1983 action is commenced in federal district court for purposes of the statute of limitations when

the complaint is filed”). Accordingly, plaintiff’s claim commenced on the date it was filed,

March 24, 2017. See F.R.C.P. 3.

       B.      Discovery Rule

       Plaintiff contends all of his claims are timely because, under the discovery rule, his

claims did not accrue until December 8, 2016, when he gained access to the “Prisoner’s Self-

Help Litigation Manual” in state prison. Pl.’s Resp. 35, ECF #107. The federal “discovery rule”

governs the accrual of a § 1983 action so that “a claim accrues when the plaintiff knows or has

reason to know of the injury which is the basis of the action.” TwoRivers v. Lewis, 174 F.3d 987,

991 (9th Cir. 1999) (citing Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir. 1996)); Bird v. Dep’t of

Human Servs., 935 F.3d 738, 743 (9th Cir. 2019). A person knows, or should know, of the

injury that forms the basis for an action when he knows “both the existence and the cause of his

injury,” not upon becoming aware of the applicable law that gives rise to a claim. United States

v. Kubrick, 444 U.S. 111, 113 (1979); see also Lukovsky v. City & Cnty. of San Francisco, 535

F.3d 1044, 1051 (9th Cir. 2008).

       Plaintiff does not allege that he was unaware of the existence or causes of his injuries.

Indeed, plaintiff concedes that while incarcerated at JCJ, he “whole heartedly believed that his

treatment by these defendants was illegal under federal and state law, but he did not know and

had no way of knowing that this treatment was illegal until 12-16-2016 when he gained access to

legal materials.” Pl.’s Resp. 29, ECF #107. Plaintiff’s “ignorance of his legal rights” is

immaterial for purposes of calculating the date of accrual. Kubrick, 444 U.S. at 122.




12 – OPINION AND ORDER
       C.      Equitable Tolling

       Plaintiff next contends that his claims should be equitably tolled because defendants

made it impossible for him to bring these claims while he was in the custody of JCJ.3 Actions

brought under § 1983 follow the forum state’s tolling rules. Fink v. Shedler, 192 F.3d 911, 914

(9th Cir. 1999). “Equitable tolling is used sparingly in Oregon,” and is available only when

“circumstances outside the control of the affected party make it impossible to comply with a

statute of limitations.” Allen v. Nw. Permanente, P.C., 2013 WL 865967, at *6 (D. Or. Jan. 2,

2013) (emphasis added) (citations omitted), report and recommendation adopted as modified,

2013 WL 865973 (D. Or. Mar. 7, 2013), aff’d sub nom. Kobold v. Good Samaritan Reg’l Med.

Ctr., 832 F.3d 1024 (9th Cir. 2016).4

       Plaintiff alleges that defendants failed to provide him with a legal assistant and, with the

exception of one occasion on April 30, 2015, denied him access to the law library. SAC 10-11,

ECF #76. He further claims that JCJ had “no materials, no paper, no copying and no mail

service for indigent inmates or otherwise.” Id. at 11. Contrary to this assertion, however,

plaintiff also alleges that between April 2014 and July 2015, defendants Beane and Hamilton

tampered with several of his letters that he mailed from custody. Id. at 28-29. Thus, plaintiff




3
 The court’s order dismissing plaintiff’s original complaint states “any claims based on events
which occurred prior to March 25, 2015, are barred by the statutes of limitations.” Order
Dismiss 4, ECF #9. Although plaintiff realleges claims in the Second Amended Complaint
based on events that occurred outside of the limitations period, the court never addressed
plaintiff’s equitable tolling arguments. See Hall v. City of Los Angeles, 697 F.3d 1059, 1067 (9th
Cir. 2012) (noting the “law of the case” doctrine is limited to instances where “[t]he issue in
question [was] decided explicitly or by necessary implication in the previous disposition.”).
4
  Under Oregon law, incarceration in and of itself is no longer a basis upon which to toll the
statute of limitations. Moore v. Oregon Inst. of Tech., No. CV 06–770–PK, 2007 WL 682508, at
*3 n.3 (D. Or. Mar. 1, 2007) (noting that O.R.S. § 12.160(3) was amended in 1997 to remove the
tolling provision for claims that accrued during a claimant’s incarceration).


13 – OPINION AND ORDER
had access to writing materials and mail service with which he could have filed a complaint.

Notably, a complaint need only contain “a short and plain statement of the claim” and “[n]o

technical form is required.” F.R.C.P. 8(a), (d); see also Bennett v. Schmidt, 153 F.3d 516, 518

(7th Cir. 1998) (“Complaints need not plead law or match facts to every element of a legal

theory”).

        Plaintiff also was permitted to make a phone call to lodge a PREA complaint against

defendant Higgins, SAC 24, 26, ECF #76, and he was given access to the law library in April

2015. Id. at 10. Moreover, plaintiff’s criminal defense attorney offered plaintiff some assistance

in addressing the conditions of plaintiff’s confinement at JCJ. Pl.’s Resp. 30, ECF #107.

Accordingly, the court cannot conclude that circumstances outside of plaintiff’s control made it

impossible for him to comply with the statute of limitations; plaintiff has not demonstrated that

he is entitled to the extraordinary relief of equitably tolling his claims.

        D.      Accrual of Plaintiff’s Claims

        Federal courts applying a state statute of limitations to civil rights claims brought under

§ 1983 “borrow no more than necessary” from state law. West v. Conrail, 481 U.S. 35, 39

(1987). “Consistent with this maxim, federal, not state, law determines when a civil rights claim

accrues.” TwoRivers, 174 F.3d at 991 (citing Elliott v. City of Union City, 25 F.3d 800, 801-802

(9th Cir. 1994)). “‘Under federal law, a claim accrues when the plaintiff knows or has reason to

know of the injury which is the basis of the action.’” Klein v. City of Beverly Hills, 865 F.3d

1276, 1278 (9th Cir. 2017) (quoting Maldonado v. Harris, 370 F.3d 945, 955 (9th Cir. 2004)).

        “When an affirmative defense is obvious on the face of a complaint, . . . a defendant can

raise that defense in a motion to dismiss.” Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 902

(9th Cir. 2013). “A claim may be dismissed under Rule 12(b)(6) on the ground that it is barred




14 – OPINION AND ORDER
by the applicable statute of limitations only when the running of the statute is apparent on the

face of the complaint.” Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954,

969 (9th Cir. 2010) (citation and internal quotations omitted). “A motion to dismiss based on the

running of the statute of limitations period may be granted only ‘if the assertions of the

complaint, read with the required liberality, would not permit the plaintiff to prove that the

statute was tolled.’” Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1206-07 (9th Cir.

1995) (citing Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir.1980)). “[A] complaint

cannot be dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts

that would establish the timeliness of the claim.” Id. at 1207.

               1.      Access to Courts and Counsel Claims

       An inmate has a constitutionally protected right of meaningful access to the courts under

the Fourteenth Amendment. Bounds v. Smith, 430 U.S. 817, 820-21 (1977). However, that right

is not “an abstract, freestanding right to a law library or legal assistance. . . .” Lewis v. Casey,

518 U.S. 343, 351 (1996). “In other words, prison law libraries and legal assistance programs

are not ends in themselves, but only the means for ensuring ‘a reasonably adequate opportunity

to present claimed violations of fundamental constitutional rights to the courts.’” Id. Thus, “an

inmate cannot establish relevant actual injury simply by establishing that his prison’s law library

or legal assistance program is subpar in some theoretical sense.” Id. Instead, “[t]he tools . . .

require[d] to be provided are those that the inmates need in order to attack their sentences,

directly or collaterally, and in order to challenge the conditions of their confinement.”

       The right of access to courts also encompasses the right to talk in person and on the

telephone with counsel in confidential settings. Ching v. Lewis, 895 F.2d 608, 609 (9th Cir.

1990). Furthermore, “concerns as to privacy in attorney-client communications implicates the




15 – OPINION AND ORDER
Sixth Amendment right to[] assistance of counsel[.]” Carr v. Tousley, No. CV-06-0125SJLQ,

2009 WL 1514661, at *33 (D. Idaho May 27, 2009).

       “A denial of access to the courts claim accrues when the plaintiff knows or has reason to

know that (1) he has been denied a reasonably adequate opportunity to present his claims, and

(2) he suffered actual injury to contemplated or existing litigation.” Traxtle v. Holman, No. 11–

cv-6142–TC, 2011 WL 6960747, at *2 (D. Or. Aug. 11, 2011), report and recommendation

adopted, 2012 WL 32453 (D. Or. Jan. 4, 2012), aff’d, 502 F. App’x 709 (9th Cir. 2013). An

“actual injury” is “actual prejudice with respect to contemplated or existing litigation, such as the

inability to meet a filing deadline or to present a claim.” Lewis, 518 U.S. at 348.

       “[I]n the context of the [Sixth Amendment] right to counsel,” a pretrial detainee need not

show “actual injury” because “unreasonable interference with the accused person’s ability to

consult counsel is itself an impairment of the right.” Benjamin v. Fraser, 264 F.3d 175, 185 (2d

Cir. 2001). However, “even when an institutional restriction infringes a specific constitutional

guarantee, such as the [Sixth] Amendment, the practice must be evaluated in the light of the

central objective of prison administration, safeguarding institutional security.” Bell v. Wolfish,

441 U.S. 520, 547 (1979).

       Plaintiff alleges that his direct appeal of Coos County case no. 11CR0581 was denied on

September 13, 2013, but that he did not learn of the denial until October 2014. SAC 10, ECF

#76. He contends that, thereafter, his requests to access the law library to file for post-conviction

and federal habeas relief were declined. Id. In Oregon, a petition for post-conviction relief

“must be filed within two years of . . . the date the appeal is final in the Oregon appellate courts.”

O.R.S. § 138.510(3). Assuming plaintiff’s appeal became final when it was denied on

September 13, 2013, plaintiff had until September 13, 2015, to timely file for post-conviction




16 – OPINION AND ORDER
relief. While plaintiff had reason to know that he had been denied a reasonable opportunity to

bring his claims at the time his requests for law library access were denied, he did not suffer an

“actual injury” until the time for him to bring his claims for post-conviction relief expired. Thus,

plaintiff’s claim that he was denied access to the courts to file for post-conviction relief from his

Coos County conviction accrued on September 13, 2015, which is within the two-year statutory

period. Defendants’ motion to dismiss is therefore denied as to this claim.

       However, plaintiff’s claim that he was denied access to the courts to file a federal habeas

petition is time-barred. “A federal habeas claim must be brought within the one-year statute of

limitations set forth in the Antiterrorism and Effective Death Penalty Act[.]” Payne v. Adams,

No. 2:10–cv–02677 LKK KJN P, 2012 WL 260035, at *1 (E.D. Cal. Jan. 27, 2012) (citing 28

U.S.C. § 2244). As such, plaintiff had until September 13, 2014, to timely file for federal habeas

relief. Plaintiff suffered an actual injury, and his claim accrued, on that date, which is outside of

the statutory period. Accordingly, plaintiff’s claim that he was denied access to the courts to file

a habeas petition in connection with his Coos County conviction is dismissed with prejudice.

See Supermail Cargo, 68 F.3d at 1206-07 (dismissal of a claim is proper if “the plaintiff can

prove no set of facts that would establish the timeliness of the claim.”) (citation omitted).

       Plaintiff asserts that two years after he pleaded no contest to the Jackson County charges,

“[p]roceedings in another case . . . revealed that another crime had occurred that had plaintiff’s

DNA at the scene,” but a handprint recovered from the crime scene that was allegedly left by the

suspect did not belong to plaintiff. Plaintiff pleaded no contest in Jackson County case no.

113373FE on May 22, 2014. SAC 10, ECF #76. Plaintiff claims that he “lost all rights to

present this on his behalf . . . because he wasn’t allowed access to [the] law library in order to

file an appeal when [his] lawyer did not do so.” Id. In Oregon, “a notice of appeal must be




17 – OPINION AND ORDER
served and filed not later than 30 days after the judgment or order appealed from was entered in

the register.” O.R.S. § 138.071(1). However, a defendant may file, with leave of the court, a

notice of direct appeal up to 90 days after the judgment was entered if he can demonstrate that

the failure to file a timely appeal was “not attributable to the defendant personally,” and show a

“colorable claim of error in the proceeding” being appealed. O.R.S. § 138.071(5). Even

accepting what plaintiff says is true, this 90-day deadline expired in August 2014. Because

plaintiff’s claim accrued outside of the statutory period, this claim must be dismissed with

prejudice.

       Plaintiff’s claim regarding his Jackson County federal habeas petition, however, is not

foreclosed. Plaintiff claims that despite making “dozens” of requests, he was denied law library

access to file a federal habeas challenge of his Jackson County conviction. Id. The one-year

statute of limitations expired on May 23, 2015. Thus, plaintiff’s claim related to this federal

habeas challenge accrued within the two-year statute of limitations.

       Finally, plaintiff claims that he was denied private conversations with counsel in

connection with his federal conviction. Plaintiff’s Sixth Amendment claim regarding any

unwarranted interference with his right to speak privately with counsel that occurred after March

24, 2015, is timely; however, as discussed infra, Section II, plaintiff’s claim is barred by the

Heck doctrine.

                 2.    Conditions of Confinement Claims

       Plaintiff asserts that the conditions of his confinement at JCJ violated his rights under

“the 8th amendment of the cruel and unusual clause and the 4th and 14th amendments of the




18 – OPINION AND ORDER
equal protection and due process.”5 SAC 12, ECF #76. Plaintiff claims that defendants placed

him in isolation cells for nearly the entire 22 months he was incarcerated at JCJ, denied him

outdoor exercise, subjected him to humiliating and unnecessary strip searches, failed to provide

adequate heat in his cell, subjected him to “24/7 light and extreme noise,” failed to provide

adequate lighting for reading, failed to permit plaintiff two showers per week, and denied

plaintiff’s requests for basic hygiene items and cleaning supplies. Id. at 12-26.

       Although the bulk of plaintiff’s allegations concerning his conditions of confinement

occurred outside of the limitations period, plaintiff argues his claims are timely under the

continuing violations doctrine. The continuing violation doctrine applies to § 1983 actions and

allows a plaintiff to seek relief for events outside of the limitations period. See Knox v. Davis,

260 F.3d 1009, 1013 (9th Cir. 2001). The doctrine holds that where a violation is ongoing in

nature, the statute of limitations does not begin to run until the wrongful conduct ends. Flowers

v. Carville, 310 F.3d 1118, 1126 (9th Cir. 2002). A continuing violation can be established

either through “a series of related acts, one or more of which falls within the limitations period,”

or by “a systemic policy or practice of discrimination” that exists both before and during the

limitations period. Gutowsky v. County of Placer, 108 F.3d 256, 259 (9th Cir. 1997) (citation




5
  The Eighth Amendment cruel and unusual clause applies to prisoners who have been convicted
of crimes and the Fourteenth Amendment due process clause applies to pretrial detainees. “Due
process requires that a pretrial detainee not be punished. A sentenced inmate, on the other hand,
may be punished, although that punishment may not be ‘cruel and unusual’ under the Eighth
Amendment.” Bell, 441 U.S. at 537 n.16. Here, the complaint alleges that plaintiff “was
convicted on case # 11CR0581 out of Coos County Oregon, 7/11/2011,” and “awaiting trial at
the Jackson county jail for case number 113373FE.” SAC 10, ECF #76. Thus, it appears that
plaintiff was both serving a sentence and awaiting trial. In this situation, it is unclear whether the
Eighth or the Fourteenth Amendment applies or both. However, because this issue has not been
raised in the motions, the court leaves it for another day.


19 – OPINION AND ORDER
omitted). However, “mere ‘continuing impact from past violations is not actionable.’” Knox,

260 F.3d at 1013 (emphasis and citation omitted).

       The crux of plaintiff’s claim is that because he caused embarrassment to JCJ by escaping

and remaining a fugitive for nearly one year, jail staff implemented a policy and practice of cruel

and unusual punishment by denying him adequate conditions of confinement. SAC 29, ECF

#76. Plaintiff, however, acknowledges that he was placed into the jail’s general population on

February 20, 2015. Id. at 12. As such, defendants’ purportedly discriminatory policy was not

continuous. Moreover, when plaintiff was placed back in administrative segregation on March

17, 2015, it was a discrete act based on the fact that plaintiff had committed “a minor rule

violation.” Id. at 30.

       Plaintiff claims that defendant Higgins placed him back in administrative segregation in

retaliation for reporting Higgins’ mop handle “joke” as a PREA violation. Id. Although

Higgins’ alleged conduct could support plaintiff’s theory that his second placement in solitary

confinement was simply a continuation of defendants’ discriminatory policy, plaintiff’s claim is

factually impossible as alleged. Pl.’s Resp. 62-63, ECF #107. Plaintiff contends that Higgins

made the “joke,” which plaintiff perceived as a threat, in April 2015. SAC 24, ECF #76. He

further alleges that it took “over two weeks from the incident” before he was allowed access to a

telephone to make a PREA complaint. Id. at 26. Plaintiff, however, alleges that Higgins placed

him in “isolation cell #1” on March 17, 2015. Id. at 30. Higgins could not have possibly

retaliated against plaintiff in March for reporting a threat that Higgins made the following month.

Accordingly, plaintiff has not alleged facts sufficient to warrant application of the continuing

violations doctrine.




20 – OPINION AND ORDER
       Further, some of plaintiff’s allegations concerning the conditions of his confinement are

wholly outside the limitations period. Plaintiff claims that during his first period of solitary

confinement, he was placed in “isolation cell #3,” whereas he spent his second period of solitary

confinement in “isolation cell #1.” Id. at 18. Many of the conditions of confinement plaintiff

complains of, however, are specific only to isolation cell no. three. For example, plaintiff asserts

that the “torture of cold temperature” in isolation cell no. three ended in February 2015,

presumably because he was placed back into JCJ’s general population. Id. at 16. Notably, he

does not allege that the heating was inadequate in isolation cell no. one. Further, unlike isolation

cell no. three, plaintiff does not allege that isolation cell no. one was too small. And, plaintiff

alleges he was denied cleaning supplies and basic hygiene supplies only during the time he was

housed in cell no. three. Id. at 19. Accordingly, plaintiff’s conditions of confinement claims

arising from his stay in isolation no. three are dismissed as untimely.

       Nonetheless, some of the purportedly unconstitutional conditions of confinement asserted

by plaintiff occurred within the limitations period. Specifically, plaintiff alleges he was denied

all outdoor exercise, two showers a week, and adequate lighting during the relevant period. Id. at

12, 17-18. Moreover, he alleges that he was subjected to “24/7 light and extreme noise,” as well

as unnecessary and humiliating strip searches during that time. Id. at 12, 23-24. See Keenan v.

Hall, 83 F.3d 1083, 1089-92 (9th Cir. 1996) (collecting cases demonstrating that conditions of

confinement claims alleging deprivation of outdoor exercise, excessive noise and lighting, and

inadequate lighting can state a claim under the Eighth Amendment); Michenfelder v. Sumner,

860 F.2d 328, 332 (9th Cir. 1988) (noting strip searches that are “excessive, vindictive,

harassing, or unrelated to any legitimate penological interest” are unreasonable under the Fourth




21 – OPINION AND ORDER
Amendment). As such, defendants’ motion to dismiss based on untimeliness is denied as to

those claims that occurred during the relevant period.

               3.      Deliberate Indifference Claims

       Plaintiff alleges defendants McNamara, Reilley, Hinkle, Beatty, and Cullen (hereinafter

“medical defendants”) denied him adequate medical care on several occasions. Denial of

medical attention to a convicted inmate constitutes an Eighth Amendment violation if the denial

amounts to deliberate indifference to serious medical needs. See Estelle v. Gamble, 429 U.S. 97,

104-05 (1976); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006); Lopez v. Smith, 203 F.3d

1122, 1131 (9th Cir. 2000) (en banc). Additionally, the Fourteenth Amendment protects pretrial

detainees under an objective deliberate indifference standard. Gordon v. Cty. of Orange, 888

F.3d 1118, 1124 (9th Cir. 2018). Plaintiff’s claims accrued when he knew or had reason to know

of defendants’ deliberate indifference to his medical needs. TwoRivers, 174 F.3d at 991-92.

       Plaintiff alleges that he partially shattered a tooth in February 2014 when he “bit into an

uncooked bean or rock during the lunch meal.” SAC 20, ECF #76. He immediately reported the

incident to defendants Kennedy, Reilley, and Hinkle, and was prescribed Tylenol or Ibuprofen

for the pain. Id. Despite repeated assurances that plaintiff was “first on the list” to see the

dentist, he was not permitted to see defendant Dr. Cullen until August 6, 2014. Id. at 21. Dr.

Cullen informed plaintiff that jail policy “was only for removal of teeth,” even if the tooth could

be repaired. Id. Plaintiff initially declined. Id. The following week, however, plaintiff elected

to undergo the tooth extraction. Id. Thus, even assuming that plaintiff has asserted a valid claim

of deliberate indifference, his claim accrued at the latest in August 2014, and is barred by the

two-year statute of limitations.




22 – OPINION AND ORDER
          Plaintiff further claims medical defendants were deliberately indifferent to his mental

health needs on numerous occasions. Id. at 22-23. Plaintiff first alleges defendant McNamara

failed to provide him with a mental health evaluation while he was placed on suicide watch in

November 2013. Id. at 22. Plaintiff further asserts that McNamara failed to prescribe him

antidepressants even though plaintiff informed him that he was suicidal. Id. at 22-23. According

to plaintiff’s allegations, he became aware of McNamara’s deliberate indifference no later than

October 1, 2014, when McNamara conducted a “mental stability” check on plaintiff and

neglected to “demand a treatment for depression.” Id. at 23. Thus, plaintiff’s claims based on

medical defendants’ failure to provide adequate mental health treatment are also outside of the

statute of limitations and must be dismissed with prejudice.6

                 4.      First Amendment Claims

          Plaintiff alleges that numerous defendants denied him access to family visitors from

November 2013 to July 2015. Id. at 25. “[F]reedom of association is among the rights least

compatible with incarceration.” Overton v. Bazzetta, 539 U.S. 126, 131 (2003) (citations

omitted). That is not to say, however, that an inmate’s right “to intimate association is altogether

terminated by incarceration.” Id. Rather, prison officials may restrict an inmate’s right to

association when doing so “bears a rational relationship to a legitimate penological interest.” Id.

at 135.

          Plaintiff’s allegations based on defendants’ denial of visitation from March and July 2015

accrued within the limitations period. However, as discussed infra, Section III, plaintiff’s claims

are barred by the doctrine of issue preclusion.



6
 Because plaintiff’s deliberate indifference claims are dismissed as untimely, the court finds it
unnecessary to address defendants’ argument that those claims are also barred by the issue
preclusion doctrine.


23 – OPINION AND ORDER
       Plaintiff also claims that he was denied telephone access. The Ninth Circuit has “stated

in dicta that ‘prisoners have a First Amendment right to telephone access, subject to reasonable

security limitations.’” Valdez v. Rosenbaum, 302 F.3d 1039, 1047 (9th Cir. 2002) (quoting

Halvorsen v. Baird, 146 F.3d, 680, 689 (9th Cir. 1998)). The right at issue has been described as

an inmate’s “right to communicate with persons outside prison walls,” and “a telephone provides

a means of exercising this right.” Id. at 1048. Plaintiff alleges that from November 2013 to

March 2015, his repeated requests to use the telephone were denied by “every” shift sergeant,

namely Sergeants Aldrich and Pendland. SAC 26-27, ECF #76. Thus, plaintiff’s claim that he

was denied telephone access accrued outside the limitations period and is dismissed as untimely.7

       To the extent plaintiff alleges a First Amendment retaliation claim against Higgins for

placing plaintiff into solitary confinement as retribution for reporting Higgins’ mop handle

“joke” as a PREA violation, as discussed supra, Section I.E.2, the timing of plaintiff’s

allegations is factually impossible. Accordingly, plaintiff’s retaliation claim against Higgins is

dismissed.

       Plaintiff further claims that numerous defendants denied him access to Christian religious

services. Id. at 27-28. As is the case with an inmate’s right to freedom of association, an

inmate’s First Amendment right to the free exercise of religion can be infringed upon only when




7
  The court notes that the limitations period began March 24, 2015. Plaintiff generally alleges
that his requests for telephone access were denied through March 2015. Thus, it is possible that
plaintiff was denied telephone access in the last week of March 2015, which is within the statute
of limitations. Even assuming that denying an inmate telephone use for one week amounts to a
cognizable constitutional deprivation, plaintiff cannot state a claim that entitles him to relief.
Notably, plaintiff concedes that he was able to communicate with people outside JCJ using the
mail. SAC 28-29, ECF #76; see also Valdez, 302 F.3d at 1049 (holding prison’s blanket denial
of telephone use did not violate First Amendment, in part, because inmate had an “alternative
means of exercising his right to communicate with persons outside the prison walls” through the
mail).


24 – OPINION AND ORDER
the prison restrictions are “reasonably related to legitimate penological interests.” Shakur v.

Schriro, 514 F.3d 878, 883-84 (9th Cir. 2008). Because plaintiff contends he was denied access

to church services the entire time he was incarcerated at JCJ, his claim based on denials that took

place after March 24, 2015, are timely and will not be dismissed.

       Finally, plaintiff alleges that his mail was tampered with on several occasions between

April 2014 and July 2015. SAC 28-29, ECF #76. “[A] prison inmate, enjoys a First Amendment

right to send and receive mail. However, a prison may adopt regulations which impinge on an

inmate’s constitutional rights if those regulations are reasonably related to legitimate penological

interests.” Witherow v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (internal citations and quotation

marks omitted). Plaintiff further claims that in April 2015 defendants Beane and Aldrich told

him that he had to remove “sections criticizing the jail” from his writings before he would be

allowed to mail them. SAC 28, ECF #76. To the extent plaintiff claims his mail was tampered

with in retaliation for his involvement in helping change JCJ’s policies to grant inmates more

mail access, “[r]etaliation against prisoners for their exercise of th[eir First Amendment] right[s]

is itself a constitutional violation, and prohibited as a matter of clearly established law.”

Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (citations omitted). To the extent plaintiff

alleges First Amendment claims of retaliation and interference with his use of mail that occurred

after March 24, 2015, his claim accrued within the limitations period and is therefore timely.

               5.      Due Process Claims

       In his final cause of action, plaintiff claims he was denied due process in connection with

his placement in solitary confinement. “Prisoners are entitled to certain due process protections

when subject to disciplinary sanction.” Brown v. Oregon Dep’t of Corr., 751 F.3d 983, 987 (9th

Cir. 2014) (citing Wolff v. McDonnell, 418 U.S. 539, 564-71 (1974)). However, “these




25 – OPINION AND ORDER
procedural protections adhere only where the deprivation implicates a protected liberty interest—

that is, where the conditions of confinement impose an ‘atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.’” Id. (quoting Sandin v. Conner, 515

U.S. 472, 484 (1995)). “Typically, administrative segregation in and of itself does not implicate

a protected liberty interest.” Serrano v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003).

       To the extent plaintiff makes a due process claim related to his placement in solitary

confinement from November 2013 to February 2015, that claim accrued outside of the

limitations period and is dismissed as untimely. As discussed, the continuing violations doctrine

is inapplicable because plaintiff’s second assignment to solitary confinement was a discrete act

based on plaintiff’s “minor rule violation.” SAC 30, ECF #76. Plaintiff even refers to his

placement in isolation cell no. one as a “second incident.” Id. Accordingly, this claim is

dismissed with prejudice.

       Nonetheless, plaintiff was assigned to solitary confinement for a second time on March

17, 2015, which is just outside the limitations period. In confining an inmate to a period of

administrative segregation, however, “prison officials provide adequate due process by holding

an informal, non-adversarial evidentiary hearing within a reasonable time after administrative

segregation begins, with periodic reviews thereafter to verify that continuing reasons support the

segregation decision.” Cepero v. High Desert State Prison, No. 3:12–cv–00263–MMD–VPC,

2015 WL 1308690, at *14 (D. Nev. Mar. 24, 2015) (citing Hewitt v. Helms, 459 U.S. 460, 477 &

n.9 (1983)). Because confinement to administrative segregation may require periodic reviews,

and because plaintiff alleges he was not provided any review in connection with his second

placement in solitary confinement, plaintiff’s claim accrued within the limitations period and

will not be dismissed.




26 – OPINION AND ORDER
IV.    Heck v. Humphrey

       Defendants contend that plaintiff’s conditions of confinement and access to courts claims

are barred by Heck v. Humphrey, 512 U.S. 477 (1994). Mot. 6-7, ECF #77. In Heck, the

Supreme Court held that a “district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the

complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence

has already been invalidated.” Id. at 487. Accordingly, “a state prisoner’s § 1983 action is

barred (absent prior invalidation)—no matter the relief sought (damages or equitable relief), no

matter the target of the prisoner’s suit (state conduct leading to conviction or internal prison

proceedings)—if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). Heck applies

“even where the plaintiff's prior convictions were the result of guilty or no contest pleas.”

Radwan v. Cty. of Orange, 519 F. App’x 490, 490-91 (9th Cir. 2013) (citations omitted). To

prevail, a plaintiff “must prove that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas corpus.”

Heck, 512 U.S. at 486-87.

       However, access to courts claims are not necessarily barred by Heck. A prisoner’s right

to access the court encompasses “a reasonably adequate opportunity to file nonfrivolous legal

claims challenging their convictions or conditions of confinement.” Lewis, 518 U.S. at 356. “To

make out a claim of denial of access to courts, a plaintiff must show: (1) the loss of a

nonfrivolous underlying claim (otherwise known as ‘actual injury’); (2) official conduct

frustrating the litigation of that claim; and (3) a remedy that may be awarded as recompense but




27 – OPINION AND ORDER
that is not otherwise available in a future suit.” Sprinkle v. Robinson, No.

202CV1563JAMEFBP, 2017 WL 1079833, at *7 (E.D. Cal. Mar. 22, 2017), report and

recommendation adopted, 2017 WL 2812973 (E.D. Cal. June 29, 2017) (citing Christopher v.

Harbury, 536 U.S. 403, 413-14 (2002)).

       “Because the plaintiff need only show that the underlying case was nonfrivolous, proof of

actual injury does not necessarily imply that plaintiff would have won the underlying case.” Id.

(citing Lueck v. Wathen, 262 F. Supp. 2d 690, 699 (N.D. Tex. 2003) (noting that, “[u]nlike the

civil rights claims at issue in Heck, plaintiff’s access claim does not necessarily imply the

invalidity of his conviction or sentence”) (internal citation and quotation marks omitted)). “[A]

plaintiff alleging that his collateral attack was unconstitutionally blocked can establish each

element without necessarily implying the invalidity of his incarceration.” Id. Thus, where a

“plaintiff seeks injunctive relief or monetary damages for being deprived of the opportunity to

present non-frivolous claims on collateral review in an attempt to have his conviction set aside[,]

Heck does not bar plaintiff's ability to bring a civil rights action.” Lueck, 262 F. Supp. 2d at 699;

see also Penton v. Johnson, No. 211CV0518TLNKJNP, 2019 WL 6618051, at *4 (E.D. Cal.

Dec. 5, 2019 (holding that Heck does not bar a claim where the plaintiff “is not challenging his

conviction, and his claim for damages will not necessarily imply the invalidity of his underlying

conviction or sentence[,] because any judgment in [such an] action would establish only that his

habeas action was not legally frivolous”).

       In sum, Heck bars claims of damages for facts related to incarceration or procedural

defects where an award of such damages would imply that the conviction or sentence was

invalid. Canales-Robles v. Peters, 270 F. Supp. 3d 1230, 1239 (D. Or. 2017). However, where a

plaintiff “does not seek damages for wrongful incarceration, but rather seeks a declaratory




28 – OPINION AND ORDER
judgment, compensatory, emotional, punitive, and nominal damages, costs and fees, and any

other relief the court deems just and proper . . . for the alleged violation of plaintiff’s access to

the courts,” such a claim is not barred by Heck. Penton, 2019 WL 6618051, at *4; see also

Canales-Robles, 270 F. Supp. 3d at 1240 (finding that plaintiff asserted “a cognizable injury

based on Defendants’ alleged policies and practices that prevented him from filing a post-

conviction petition while in Oregon Youth Authority custody); Lopez-Cervantes v. Peters, No.

6:16–cv–1528–AC, 2017 WL 3897206, at 5* (D. Or. June 5, 2017), report and recommendation

adopted, 2017 WL 3908677 (D. Or. Sept. 5, 2017) (holding that plaintiff could not seek damages

for the fact of his incarceration, but Heck did not bar nominal, compensatory, and punitive

damages for access to courts claim).

        Here, plaintiff contends that the conditions of confinement he endured at JCJ directly

affected the outcome in two cases: Jackson County case no. “113373FE” and federal case no.

“1133CR00365.” SAC 10-11, ECF #76. Plaintiff asserts that he pleaded guilty and no contest in

those cases due to the “tortuous” and “unbearable” conditions of confinement. Id. at 10-25.

Plaintiff also asserts that “[d]efendants denied visits to multiple lawyers” and monitored “every

single call” plaintiff had with his lawyer. Id. at 25. He contends that the “denials of visits with

[his] lawyer added to the other conditions of confinement[,] . . . forcing plaintiff in ultimately

abandoning his rights to trial.” Id. More specifically, plaintiff contends that “he was not allowed

to speak with his lawyer in private” while he was held in the JCJ on his federal case. Id. at 11.

He claims that, “[o]n one occasion plaintiff and attorney were placed in an interrogation room

which had one way mirror and intercom system” and “jail staff stood in adjacent room during the

entire meeting with lawyer.” Id. Additionally, plaintiff contends that he was only allowed to




29 – OPINION AND ORDER
speak with his federal lawyer on the telephone while he was handcuffed in the presence of one or

more deputies in the “common open area of the booking area.” Id.

       Plaintiff pleaded no contest to his Jackson County conviction on May 22, 2014. Id. at 10.

As discussed, any claims based on conditions of confinement prior to March 24, 2015, are barred

by the statute of limitations. Thus, it is unnecessary to decide whether any conditions of

confinement claim related to plaintiff’s Jackson County conviction is otherwise barred by Heck.

       Plaintiff pleaded guilty to his federal convictions on June 29, 2015. U.S. v. Monical,

Entry of Plea Hearing, June 29, 2015, No. 1:13-cr-00365-MC, ECF #49. Plaintiff has already

petitioned for habeas relief from his federal conviction, which was denied. Op. and Order

(“Habeas Op.”), No. 1:13-cr-00365-MC, ECF #122. In his habeas proceeding, plaintiff argued

that his guilty plea was coerced by his conditions of confinement and inability to speak in private

with his attorney. Def.’s Am. Mot. to Vacate 1-2, No. 1:13-cr-00365-MC, ECF #89. As is the

case here, plaintiff claimed that he pleaded guilty to escape the “tortuous conditions of

confinement at the Jackson County Jail.” Id. at 6. He even attached the First Amended

Complaint he filed in this case in support of his petition for habeas relief. Id. at Ex. 4. Because

plaintiff has directly tied the voluntariness of his guilty plea to his conditions of confinement, a

judgment in favor of plaintiff on his otherwise timely conditions of confinement claims “would

necessarily imply the invalidity of his conviction or sentence.” Heck, 512 U.S. at 487. Under

the same reasoning, plaintiff’s claim that defendants infringed on his Sixth Amendment right to

speak in private with his attorney also violates the Heck doctrine. Valdez, 302 F.3d at 1049 (9th

Cir. 2002) (prisoner’s Sixth Amendment claim of denial of access to counsel while a pretrial

detainee barred by Heck because claim would necessarily imply invalidity of subsequent

conviction).




30 – OPINION AND ORDER
        However, to the extent plaintiff alleges unconstitutional conditions of confinement that

existed after he pleaded guilty on June 29, 2015, they could not have influenced the

voluntariness of his plea and therefore are not subject to Heck’s preclusive affect. Moreover,

plaintiff could conceivably allege a claim that “does not seek damages for wrongful

incarceration, but rather seeks [damages] . . . for the alleged violation of plaintiff’s access to the

courts.” Penton, 2019 WL 6618051, at *4. Such a claim, as long as it is pleaded properly and

not barred by the statute of limitations, would not be barred by Heck. Thus, defendants’ motion

to dismiss is granted, but plaintiff has leave to file an amended complaint alleging viable claims

that are not barred by the statute of limitations or Heck.

V.      Issue Preclusion

        “Federal law governs the collateral estoppel effect of a case decided by a federal court.”

Trevino v. Gates, 99 F.3d 911, 923 (9th Cir. 1996) (citing Fireman’s Fund Ins. Co. v.

International Market Place, 773 F.2d 1068, 1069 (9th Cir. 1985)). In order for issue preclusion

to apply, “(1) the issue at stake must be identical to the one alleged in the prior litigation; (2) the

issue must have been actually litigated by the party against whom preclusion is asserted[;] and

(3) the determination of the issue in the prior litigation must have been a critical and necessary

part of the judgment in the earlier action.” Id. (citation omitted).

        In denying plaintiff’s petition for habeas relief, the district court noted that plaintiff’s

argument, “in essence,” was “that he was subject to cruel and unusual punishment while

incarcerated at the Jackson County Jail in order to coerce him into pleading guilty.” Habeas Op.

7. In support of this argument, plaintiff asserted that he was “continuously confined” to an

isolated cell. Id. at 8.




31 – OPINION AND ORDER
        The issue preclusion doctrine applies to plaintiff’s denial of visitation rights claim. First,

the visitation rights issue asserted by plaintiff here is identical to that raised in the habeas

petition. In his habeas petition, plaintiff asserted he was “not allowed to have contact with

anyone” while incarcerated at JCJ. Id. at 8. Here, plaintiff alleges that “[a]t no time in the first

18 months [he was incarcerated at JCJ] was he allowed visits with direct family members in any

way[.]” SAC 25, ECF #76. Second, plaintiff actually litigated the visitation rights issue in his

habeas proceeding. Indeed, plaintiff “submitted his inmate visitation log,” which showed

“numerous professional and personal visits . . . throughout the period of his incarceration at

[JCJ].” Habeas Op. 8. Finally, the district court’s determination of the visitation issue was

critical and necessary to deciding the voluntariness of plaintiff’s guilty plea. Id. Thus, plaintiff

is foreclosed from relitigating that he was denied visitation rights.8

VI.     Leave to Amend

        Because it appears that plaintiff can allege viable claims that are not outside the statute of

limitations or barred for other reasons, he is granted leave to file an amended complaint.

Plaintiff is advised that Local Rule 15-1 requires that an amended complaint be complete in itself

without reference to any prior pleading. Otherwise stated, the court cannot refer to a prior

pleading to make plaintiff’s amended complaint complete. This is because, as a general rule, an

“amended complaint supersedes the original, the latter being treated thereafter as non-existent.”

Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (citation omitted).




8
 The district court’s finding that plaintiff “refused to participate in indoor recreation” does not
satisfy the issue preclusion requirements because the issues are not identical. Habeas Op. 8.
Here, plaintiff does not dispute that he declined to participate in indoor recreation; instead, he
contends that he was denied all outdoor exercise while housed in solitary confinement. SAC
13-15, ECF #76.


32 – OPINION AND ORDER
Therefore, in an amended complaint each claim and the involvement of each defendant must be

sufficiently alleged.

VII.    Plaintiff’s Motion

        Plaintiff contends that this court must convert defendants’ motion to dismiss to a motion

for summary judgment because defendants have submitted documents “that are not allowed” in

support of their motion. Pl.’s Resp. 4, ECF #107. A court must normally convert a motion to

dismiss to a motion for summary judgment where the court “considers matters outside the

pleadings.” F.R.C.P. 12(d). “A court may, however, consider certain materials—documents

attached to the complaint, documents incorporated by reference in the complaint, or matters of

judicial notice—without converting the motion to dismiss into a motion for summary judgment.”

United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003). “A court may take judicial notice of

its own files and of documents filed in other courts” for the purpose of determining the prior

judgment’s preclusive effect. Silas v. Argent Mortg. Co., 1:17–cv–00703–LJO–JLT, 2017 WL

6055842, at *3 (E.D. Cal. Dec. 7, 2017) (collecting cases). Plaintiff’s motion is therefore denied.

                                           CONCLUSION

        For the reasons discussed, defendants’ motions to dismiss (ECF ##77, 110, 116) are

granted in part and denied in part, and plaintiff’s motion (ECF ##107) is denied. Plaintiff may

file an amended complaint curing the deficiencies set forth in this order within 30 days. Failure

to do so will result in dismissal of this case.

        IT IS SO ORDERED.

        DATED February 5, 2020


                                                                  /s/ Youlee Yim You
                                                               Youlee Yim You
                                                               United States Magistrate Judge


33 – OPINION AND ORDER
